Affirmed and Opinion Filed January 26, 2018




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-17-00188-CR

                           DANNY CISCO GONZALES, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F16-53967-R

                             MEMORANDUM OPINION
                          Before Justices Francis, Evans, and Boatright
                                   Opinion by Justice Francis
       Danny Cisco Gonzales waived a jury and pleaded guilty to aggravated robbery with a

deadly weapon, a firearm. After finding appellant guilty, the trial court sentenced him to fifteen

years in prison. On appeal, appellant’s attorney filed a brief in which he concludes the appeal is

wholly frivolous and without merit. The brief meets the requirements of Anders v. California,

386 U.S. 738 (1967). The brief presents a professional evaluation of the record showing why, in

effect, there are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 812 (Tex.

Crim. App. [Panel Op.] 1978) (determining whether brief meets requirements of Anders).

Counsel delivered a copy of the brief to appellant. We advised appellant of his right to file a pro

se response, but he did not file a pro se response. See Kelly v. State, 436 S.W.3d 313, 319–21
(Tex. Crim. App. 2014) (noting appellant has right to file pro se response to Anders brief filed by

counsel).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeal is frivolous and without merit. We find nothing in the record that might arguably

support the appeal.

       We affirm the trial court’s judgment.




                                                     /Molly Francis/
                                                     MOLLY FRANCIS
                                                     JUSTICE



Do Not Publish
TEX. R. APP. P. 47
170188F.U05




                                               –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

DANNY CISCO GONZALES, Appellant                    On Appeal from the 265th Judicial District
                                                   Court, Dallas County, Texas
No. 05-17-00188-CR        V.                       Trial Court Cause No. F16-53967-R.
                                                   Opinion delivered by Justice Francis.
THE STATE OF TEXAS, Appellee                       Justices Evans and Boatright participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered January 26, 2018.




                                             –3–